81 F.3d 152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bulathge GUNARATNA, Defendant-Appellant.
No. 95-7461.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 4, 1996.

Bulathge Gunaratna, Appellant Pro Se.  Susan Moss Ringler, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   Appellant alleges that a term of supervised release included as part of his sentence was improper under 21 U.S.C.A. § 841(b)(1)(A) (West 1981 & Supp.1995) (current version at 21 U.S.C.A. § 841(b)(l)(B) (West Supp.1995)).   Appellant's claim is without merit, however, because he was sentenced under 21 U.S.C.A. § 841(b)(1)(B) (West 1981 & Supp.1995) (current version at 21 U.S.C.A. § 841(b)(1)(C)(West Supp.1995)), which allowed for a special parole term.   Appellant's motion to expedite and alter time limits is denied.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED